DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2021 has been entered.
 This office action addresses pending claims 1-8, 11-12, and 14-16. Claims 1, 7-8, 11, and 14 were amended and claim 10 was cancelled in the amendment filed 5/24/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Crouch (Reg. No. 34806) on Thursday June 10, 2021.

The application has been amended as follows: 
	IN THE CLAIMS:
	Claim 14: The process of claim 11, further comprising a step of heat-treating said 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination of preparing a graphene dispersion having multiple primary particles of an anode active material and multiple sheets of a starting graphene material, forming and drying said graphene dispersion into multiple droplets, heat treating the droplets to induce volatile gas molecules, coating the multiple porous graphene particulates with a thin encapsulating layer of a polymer composite containing a carbonaceous or graphitic material dispersed in or bonded by a polymer, and heat-treating said polymer composite-encapsulated porous graphene particulates to obtain carbon- or carbon composite-encapsulated porous graphene particulates; is allowable over the prior art.
Claim 11, while not reciting the same language, is allowable for a similar reason. Namely, the prior art does not disclose coating said multiple porous graphene particulates with a thin encapsulating layer of a polymer composite containing a carbonaceous or graphitic material dispersed in a polymer to form polymer composite-encapsulated porous graphene particulates.


Zhou et al. (US 2013/0230709) discloses a method of preparing a porous graphene material (abstract). The method comprises the steps of mixing graphene or graphene oxide (multiple sheets of a graphene material) with a pore-forming agent (analogous: blowing agent) which is capable of releasing gas, and pressing into a composite in a form of blocks or powdered particles; and heating the composite to release a gas from the pore-forming agent ([0011]).The graphene or graphene oxide powder is mixed with the pore-forming agent in a solvent (thus: preparing a graphene dispersion, in a liquid medium), or with a powdered pore-forming agent, followed by removing the solvent or reducing the temperature, curing, and pressing into a block material or nano-scale particles to give the composite ([0032]). Then the material is heated to 500C to render ammonium carbonate to decompose, thus heat treating to induce volatile gas molecules to activate said pore-forming agent (blowing agent) ([0077]). However, Zhou does not explicitly disclose the weight ratio of pore-forming agent, the graphene dispersion having multiple primary particles of an anode active material, or a coating with a polymer composite containing a carbonaceous or graphitic material dispersed in or bonded by a polymer, and then heat-treating said polymer composite.
Zhamu et al. (US 2016/0043384) teaches a lithium-ion battery anode layer, comprising an anode active material (e.g. Si, Li, or SnO2 particles) embedded in pores of a graphene foam (abstract, [0040]). However, Zhamu does not disclose producing multiple porous graphene particulates, or coating with a polymer composite containing a carbonaceous or graphitic material dispersed in or bonded by a polymer, and then heat-treating said polymer composite.
Zhamu et al. (US 2017/0288211, herein referred to as Zhamu ‘211) discloses an anode active material comprising multiple particulates wherein at least a particulate is encapsulated by a thin layer of elastomeric material that has a lithium ion conductivity no less than 10-7 S/cm (preferably no less than 10-5 S/cm) (abstract). The elastomeric material may contain a mixture or blend of an elastomer and an electron-conducting polymer selected from polyaniline, polypyrrole, polythiophene, polyfuran, a bi-cyclic polymer, derivatives thereof (e.g. sulfonated versions), or a combination thereof ([0028]); thus teaching a polymer. Zhamu ‘211 further teaches that the active material particle or cluster of active material particles may be coated with or embraced by a layer of carbon disposed between the particle(s) and the elastomeric material layer (the encapsulating shell) ([0021]); that is, Zhamu ‘211 suggests the embodiment where the encapsulating layer includes a carbon layer which is between (bonded by) the encapsulating layer and the active material. Thus, Zhamu ‘211 suggests an encapsulating layer containing a carbonaceous or graphitic material bonded by a polymer (the elastomeric material) coating the active materials (a polymer composite). However, Zhamu ‘211 does not explicitly disclose a process of producing multiple porous graphene particles. Further, Zhamu ‘211 does not teach heat-treating said polymer composite to form a carbon coating and appears to teaches issues with [solely] carbon coatings (see Fig 2); thus, Zhamu ‘211 does not meet the heat-treating of claim 1]. In addition, because Zhamu ‘211 teaches a coating of carbon 
Matsubara et al. (US 6,589,696) and Matsubara et al. (US 6,733,922) (see the first Matsubara for citations) disclose an anode active material comprising a graphite particle 11 with silicon micro-particles 12 attached to said particle with a carbon film 13 partially or totally coated on the particles (abstract, Fig 2). The carbon film is made from a polymer film which is coated thereon followed by a calcination step (heat treating) (C7/L5-20). Thus while Matsubara teaches coating with a polymer, Matsubara does not teach coating with a polymer composite containing a carbonaceous or graphitic material dispersed in or bonded by a polymer. 
Mao et al. (US 2005/0136330) discloses a process for producing coated silicon/carbon particles with a coating of carbon (abstract, Fig 1). The carbon film is made from layers of carbon-residue-forming material ([0021]). The material includes petroleum and coal tar pitches ([0029]). Thus, Mao does not teach coating with a polymer composite containing a carbonaceous or graphitic material dispersed in or bonded by a polymer.
The best combination of references is Zhou in view of Zhamu and any of Zhamu ‘211, Matsubara, and Mao. However, while Zhou teaches the graphene dispersion, and Zhamu teaches a graphene dispersion with particle of anode active material, these references do not disclose or render obvious (d) coating said particles with a thin encapsulating layer of a polymer composite or (e) heat-treating said polymer composite-encapsulated porous graphene particles. Zhamu ‘211 teaches an encapsulation of a polymer layer and a carbon layer [thus a composite] but the composite is neither heat-treated [thus not meeting the limitations of claim 1] nor is the composite “a carbonaceous or graphitic material dispersed in a polymer” [thus not 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                  

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725